By order of May 4, 2018, the motion for reconsideration of this Court's March 9, 2018 order was held in abeyance pending the decision in People v Davis (Docket No. 156406). On order of the Court, the case having been decided on March 22, 2019, 503 Mich. ---- (2019), the motion for reconsideration is again considered and, it appearing to this Court that the case of People v. Price (Docket No. 156180) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present motion for reconsideration, we ORDER that the motion for reconsideration be held in ABEYANCE pending the decision in that case.